EXHIBIT 10.2



Amendment to Non-Employee Director Compensation

The Board of Directors of Continental Airlines, Inc. adopted a resolution
amending the company's compensation arrangements with respect to its
non-employee directors effective September 6, 2006. The amendment provides that
members of our Board of Directors who are not full-time employees of Continental
Airlines, Inc. will receive $2,500 to compensate them for their time spent on
orientation matters in connection with their first election to the Board of
Directors or their appointment to a committee of the Board on which they have
not recently served.



 